 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9   Glenn Greer,                                     No. CV-17-02822-PHX-DGC (BSB)
10                         Plaintiff,                 ORDER
11   v.
12   Pinal County Jail, et al.,
13                         Defendants.
14
15
16          Plaintiff Glenn Greer, an Arizona state prisoner, brought this civil rights action
17   pursuant to 42 U.S.C. § 1983. Doc. 1. His claims relate to searches of his cell and his
18   placement in solitary confinement in Pinal County Jail (“PCJ”). Id. He filed a motion for
19   subpoena to answer affidavit. Doc. 87. Magistrate Judge Bridget S. Bade denied the
20   motion. Doc. 90. Plaintiff appeals this ruling. Doc. 92.
21          The Court has reviewed Judge Bade’s order de novo and, for reasons stated below,
22   finds that the order is not clearly erroneous or contrary to law. See Fed. R. Civ. P. 72(a);
23   United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). The order therefore
24   will be affirmed.
25          Plaintiff’s motion asks the Court to subpoena non-party PCJ grievance coordinator,
26   Sergeant Webster, to answer a list of questions attached to the motion. Doc. 87 at 1-9.
27   Judge Bade denied the motion because Plaintiff may not serve interrogatories on a non-
28   party, see Fed. R. Civ. P. 33, and the deadline for serving written discovery expired on June
 1   29, 2018 – more than six months before Plaintiff filed his motion. Doc. 90 at 1; see Doc.
 2   17 at 2. Plaintiff contends that the Court is “duty bound to level the playing field” given
 3   that he is a pro se prisoner with little education and limited access to legal resources. Doc.
 4   92 at 1-2. He asserts that Defendants have committed perjury, and Sergeant Webster’s
 5   sworn testimony is necessary to impeach Defendants and expose their lies. Id. at 2.
 6          This Circuit has made clear that “[p]ro se litigants must follow the same rules of
 7   procedure that govern other litigants,” King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987),
 8   and “should not be treated more favorably than parties with attorneys of record,” Jacobsen
 9   v. Filler, 790 F.2d 1362, 1364 (9th Cir. 1986). As previously explained, any difficulties
10   Plaintiff may experience due to his lack of education and limited access to legal resources
11   are the same difficulties that most pro se prisoner litigants face. See Doc. 22 at 2. The
12   Court may not “level the playing field” by conducting discovery for Plaintiff despite his
13   belief that Defendants have provided false testimony. Moreover, the time for serving
14   written discovery has passed (Doc. 17 at 2), and Plaintiff has failed to show good cause to
15   extend the deadline. See Fed. R. Civ. P. 16(b)(4); Johnson v. Mammoth Recreations, Inc.,
16   975 F.2d 604, 607-08 (9th Cir. 1992).
17          IT IS ORDERED that Judge Bade’s order denying Plaintiff’s motion for subpoena
18   to answer affidavit (Doc. 90) is affirmed.
19          Dated this 7th day of March, 2019.
20
21
22
23
24
25
26
27
28



                                                  -2-
